DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 15, 16, 19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. US 2020/0131634 A1 (hereafter “Gao”) in view of Kim et al. US 2012/0270409 A1(hereafter “Kim409”).
Regarding claims 1, 11, 15, 16, 19, 20:
Gao is directed to a coating and a method of forming the coating onto component parts of a semiconductor film pre-clean and etch apparatus [processing chambers] (Abstract). The coating may be disposed onto chamber parts such as a remote plasma unit or a showerhead and comprise a first and second coating [layers] which may be independently comprised of e.g. cerium oxide or aluminum oxide [meeting claims 15 – 16, providing for limitations in claims 19 and 20] (Fig. 3B, 4B; [0029] – [0031]). The first and/or second coating may be deposited onto the chamber parts using an atomic layer deposition technique ([0032] – [0035]). Gao summarizes the ALD process as a repeated sequence of steps of depositing a precursor for the desired coating; executing a purging 
Gao does not expressly teach specific details of the practiced ALD method, namely that the precursor is a cerium precursor, and that the reactant is an oxidizing agent.
Kim409 is directed to methods of depositing a mixed hafnium oxide and cerium oxide film by atomic layer deposition (Abstract; [0011], [0027], [0039], [0048]; claim 3). Kim163 discloses that the precursor that is first deposited on a substrate contains the cerium component of the final coating ([0014], [0015]) and that the reactant that provides the oxygen component may come from an oxidant such as water, oxygen, ozone, O2 plasma and combinations thereof ([0014]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further detailed/modified the method of Gao by using specific cerium precursors and oxidizing agent as the reactant gas because Kim409 teaches that such precursors and oxidizing agents are necessary in order to form a rare earth oxide film such as cerium oxide.
Regarding claims 2, 3, 5, 6, 7, 8, 9:
Gao does not expressly teach the specific cerium precursors used.
Kim409 discloses that exemplary cerium containing precursors are organometallic complexes of Ce(III) and Ce(IV) with a generic formula of CeXaYbZc, where each of a,b, and c are in the range of 0 and 3 and the sum of a, b, and c is about 3; or a generic formula of CeWdXeYfZg, where d, e, f and g are each in the range of 0 and 4 and the sum of d, e, f and g is about 4 ([0046]). The ligands W,X,Y and Z may be 3 and Ce(MMP)4 as a preferred precursor [meeting claims 6 and 8].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have additionally modified the method of Gao by using a cerium precursor of the specific cerium precursor classes claimed because Kim409 teaches that such classes of precursors are known to be suitable for the purposes of forming a cerium oxide film.  The courts have held that the selection of a known material/device/product based for its intended use supports a prima facie case of obviousness. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988).
Regarding claims 4 and 10:
While Gao and Kim409 do not expressly teach the recited cerium precursors with the specific recited ligands, Kim409’s disclosed general formulas does encompass at least one of the claimed cerium precursor species respectively for claims 4 and 10. Furthermore, Kim409 specifically discloses the same and/or similar ligands that are present in at least some of the claimed cerium precursor species. Finally, the disclosed general formulas and the disclosed constituent ligands together constitute a finite set of precursors capable of depositing a cerium oxide film in accordance with the methods of Gao and Kim409.  
KSR, 550 U.S. at 421, 82 USPQ2d at 1397. Furthermore, a prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties." In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979).
Regarding claim 12:
Gao discloses that the thickness of the layers, including the cerium oxide layer may be between 1 to 10,000 nm or between 100 – 500 nm (claims 2 – 7).  The coatings are formed by successive monolayers until a desired thickness is reached ([0023], [0040]). Furthermore, Kim409 discloses that the thickness of the layer comprising cerium oxide may be set by the concentration of precursors used for forming the layer as well as the number of ALD reaction cycles ([0051]). The thickness of the layer may be thicker than e.g. 10 angstroms (i.e. 1nm).
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66(Fed. Cir. 1997). See MPEP 2144.05.

Claims 13 – 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao in view of Kim409 as applied to claims 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 15, 16, 19, 20 above, and further in view of Kim et al. US 2016/0032163 A1 (hereafter “Kim163”).
Regarding claim 13 and 14: 
Gao and Kim409 do not expressly teach the step of heating the chamber surface or the chamber component to the recited temperature. 
Kim163 is directed to methods of making coating comprising a rare earth oxide (Abstract). The rare earth oxide may be cerium oxide ([0031], [0036]). Kim163 discloses that the precursor that is first deposited on a substrate contains the cerium component of the final coating ([0006], [0010], [0033]) and that the reactant that provides the oxygen component may come from an oxidant such as O2 plasma ([0006], [0017], [0023], [0035], [0099]). Kim163 further discloses that the substrate temperature [analogous to temperature of chamber component/chamber surface] has a direct effect on the resultant cerium oxide film’s growth rate ([0084]; Fig. 41) and hydrophobicity/purity ([0006] – [0008]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Gao in view of Kim409 to operate the ALD process at the claimed temperatures as a matter of routine experimentation in order to optimize the growth rate of the cerium oxide film In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gao in view of Kim163.
Regarding claims 17 and 18:
The facts and teachings of Gao discussed above in respect to the rejection of claim 1 also apply to claim 17.
Gao does not expressly teach specific details of the practiced ALD method, namely that the precursor is a cerium precursor among the claimed species of cerium precursors, that the reactant is an oxidizing agent and that thechamber component is heated to the claimed temperatures.
The facts and teachings of Kim163 discussed above in respect to the rejection of claims 13 and 14 also apply to claim 17. Additionally, Kim163 discloses that the precursor that is first deposited on a substrate contains the cerium component of the final coating ([0006], [0010], [0033]) and that the reactant that provides the oxygen component may come from an oxidant such as O2 plasma ([0006], [0017], [0023], [0035], [0099]).  The cerium precursor may be Ce(iPrCp)3 [ cerium cyclopentadienyl compound] ([0097]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further detailed/modified the method 
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Gao to operate the ALD process at the claimed temperatures as a matter of routine experimentation in order to optimize the growth rate of the cerium oxide film during processing as well as the purity of the film as taught by Kim163.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: O'Donnell et al. US 2005/0064248 A1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE I HERNANDEZ-KENNEY whose telephone number is (571)270-5979.  The examiner can normally be reached on M-F 6:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSE I HERNANDEZ-KENNEY/
Primary Examiner
Art Unit 1717